Citation Nr: 0333363	
Decision Date: 11/28/03    Archive Date: 12/10/03

DOCKET NO.  00-08 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increase in a 10 percent rating for a left 
knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


REMAND

The veteran had active duty service from August 1942 to 
October 1945.  

This case came to the Board of Veterans' Appeals (Board) from 
a December 1999 RO decision which denied an increased 
(compensable) rating for a left knee disability.  A Board 
hearing was held in June 2002.

In July 2002, the Board issued a decision granting an 
increased rating to 10 percent for the left knee disability.  
The veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  A February 2003 joint motion by the 
parties (the veteran and the VA Secretary) requested the 
Court to vacate and remand the Board decision (to the extent 
that the Board did not rate the left knee disorder more than 
10 percent); a February 2003 Court order granted the joint 
motion.  

According to the joint motion and Court order, the Board must 
further address compliance with legal provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) concerning the 
VA's duty to notify the claimant as to evidence and 
information necessary to substantiate his claim for a higher 
rating for left knee disability, including what portion he is 
to provide and what portion the VA is to provide.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
itself may not provide such notice to the veteran.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (2003).  In November 2003 written argument to 
the Board, the veteran's representative maintained the case 
should be remanded to provide the veteran with proper notice.

The Board also notes there has been evolving case law on the 
VCAA.  For instance, a recent decision by the Federal Circuit 
invalidated that portion of 38 C.F.R. § 3.159(b)(1) which 
said that claimants should generally submit evidence within 
30 days of the VA request (rather than within 1 year as 
mentioned in statute).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003).  

In view of the foregoing, the case is remanded for the 
following: 

1.  To assure compliance with VCAA notice 
requirements, the RO should send the 
veteran specific written notice as to the 
evidence and information necessary to 
substantiate his claim for an increase in 
a 10 percent rating for a left knee 
disability, including notice as to what 
portion he is to provide and what portion 
the VA is to provide.   

2.  After assuring compliance with this 
and all other notice and duty to assist 
provisions of the law, the RO should 
review the claim for an increase in a 10 
percent rating for a left knee disability.  
If the claim is denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


